Applied research relating to the common fisheries policy (short presentation)
The next item is a short presentation of the report by Mrs Miguélez Ramos, on behalf of the Committee on Fisheries, on applied research relating to the common fisheries policy.
Mr President, Commissioner, ladies and gentlemen, reconciling the correct preservation of ecosystems with sustainable exploitation of marine resources, preventing and controlling the impact of human activity on the environment, improving knowledge and technological development and innovation are tasks that cannot be tackled if we do not have the support of the European scientific community.
Fisheries research is also vital when drawing up recommendations and providing scientific advice to legislators. Greater investment in research and development, and in the collection and processing of reliable data, would result in a more solid and sustainable Common Fisheries Policy.
However, although the phrase that I heard from the mouth of a scientist ('Not money, but human resources are the problem') paints a good picture of the situation, I will not be the one to say that research in fisheries has plenty of financial resources. Instead, I will say that we have a dual problem.
Firstly, Commissioner, the amounts laid down in the Seventh Framework Programme for marine research, which should have been a cross-cutting issue, seem to be insufficient for the integrated approach that is currently desired for this issue.
Moreover, Commissioner, scientists - and I assure you that I have talked to many of them in order to draw up this report, both before and during the process - have problems when submitting projects to the Seventh Framework Programme. These problems can partly be attributed, on the one hand, to the different focus that is required for aquaculture, which is basically industrial in nature, and on the other hand, to research into fisheries and marine science, which is multidisciplinary in nature and more long term.
Up until the Seventh Framework Programme, both of these fields were covered by the same funds, and reported to the Fisheries Directorate-General, which enabled them to complement each other. Currently it is the Research Directorate-General that is responsible, and the result is that it is becoming difficult for the scientific community to communicate the concerns and needs of the sector to those that draw up the guidelines for the calls for proposals.
In addition, within the scientific community there is a perception that the Directorate-General appears to have opted to prioritise basic research without making room for research focused on public policies. I will give you an example: to enrich, from a scientific point of view, Community maritime strategy, or to investigate the relationship between fisheries and climate change.
To summarise, the objective of European Union maritime policy of achieving productive fisheries in a clean marine environment requires that the scientists that work in this field have access to horizontal funding mechanisms in the Seventh Framework Programme.
To conclude, I would like to mention the second problem: the worrying shortage of young scientists in fisheries research, which appears to be the result of professional courses that are not very attractive in comparison with other basic sciences.
It is vital that we establish interesting and rewarding university courses that offer good professional opportunities. It also seems that we need to standardise the different research models applied in the various Member States in order to be able to better compare the results and facilitate the aggregation of data, and to increase cooperation between national research institutions. Of course, I also think that better incorporation of the experience and expertise of fishers into the process of drawing up scientific opinions, on which political decisions as part of the CFP are to be based, is vital.
Member of the Commission. - Mr President, I appreciate being able to talk about my own area of responsibility. The Commission welcomes Parliament's report on applied research relating to the common fisheries policy and would also like to thank the rapporteur, Ms Rosa Miguélez Ramos, and the Committee on Fisheries, for their excellent work.
The report comes at the right moment with the preparation of the joint call on marine and maritime research under way. It also coincides with the work programme 2010 for FP7 and the launching of the Green Paper on the reform of the Common Fisheries Policy, which includes a chapter on research. The Commission agrees in principle with the main elements of the report.
We welcome the support expressed for the European strategy for marine and maritime research, where priorities are given to increasing capacity building, new infrastructure, new skills and education initiatives, developing integration across established marine and maritime research disciplines, promoting synergy between Member States and the Commission and new research governance.
The Commission acknowledges the importance of ensuring that a sufficient budget is allocated to fisheries and aquaculture research in FP7, while maintaining a good balance with the other research sectors, particularly in agriculture, forestry and biotechnology: Theme 2 - KBBE, and Theme 6 - environment. The annual budget for FP7 will progressively increase during the last three years of the programme and both the fisheries and aquaculture sectors will certainly benefit from this increase.
The Commission will pursue its effort to support research in line with the report by giving more visibility to fisheries and aquaculture research in FP7, securing a good balance between research in support of policy and more basic research, reinforcing social science in the work programmes, promoting dissemination of results and encouraging more coordination between national research programmes.
Finally, the Commission will facilitate the integration of fisheries and aquaculture research in the broader context of its strategic research agenda, the European Research Area and the new European Union strategy for marine and maritime research.
Bearing in mind the initiatives I have just described, I feel that there is now a solid base upon which we can improve our fisheries and aquaculture sectors through innovative research within the framework programme. They, in turn, will also benefit from improved cooperation and coordination of national research, through the different European Research Area initiatives and within the direction of the common fisheries policy.
If I can add a sentence of my own, I can guarantee to you that it is not more complicated than it was before, simply because the same people are working on it and the cooperation which we have with my colleague, Mr Borg, is really excellent. I think that is how research should be done in the future. We are cooperating across sectors and this is really bringing better results, which could hardly have been the case if this were done in a more sectoral way. I honestly thank you for the great work you have done.
The item is closed.
The vote will take place on Thursday, 19 February 2009.